[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           JUNE 9, 2009
                            No. 08-13009                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                    D. C. Docket No. 08-00011-CV-5

MELVIN JAMES JACKSON,


                                                          Plaintiff-Appellant,

                                 versus

WARDEN DON JACKSON,
DOCTOR CHARLES HARDEN,
Doctor,
NURSE EDGY,
P.A.,


                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    _________________________

                            (June 9, 2009)

Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.
PER CURIAM:



       Melvin James Jackson is a Georgia prison inmate. He sued certain prison

officials under 42 U.S.C. § 1983 for supposedly acting with deliberate indifference

towards his serious medical needs. The district court dismissed his lawsuit under

28 U.S.C. § 1915 after the court concluded that he was not eligible to proceed in

forma pauperis. We vacate the decision of the district court and remand the case.1

       Section 1915 allows a prisoner to file three frivolous lawsuits at a reduced

rate. 28 U.S.C. §§ 1915(b), (g); Dupree v. Palmer, 284 F.3d 1234, 1236 (11th Cir.

2002). After the third baseless complaint, however, a prisoner must pay the full

filing fee. Dupree, 284 F.3d at 1236. The only exception is if the prisoner faces

imminent danger of serious physical injury when he files suit. Medberry v. Butler,

185 F.3d 1189, 1193 (11th Cir. 1999). Jackson does not dispute that he has already

filed three frivolous lawsuits; thus, he may proceed in forma pauperis here only if

he was in imminent danger of serious harm when he filed suit.

       We believe Jackson has met this standard. In his complaint, Jackson claims

that he has a hernia that causes him to suffer from severe pain in his testicles and

abdomen, blood in his urine, nausea, and weight loss. Jackson contends that


       1
        Jackson asks us to enter a default judgement in his favor and to reconsider our earlier
order denying him leave to amend his appeal papers; we reject his requests.

                                                 2
without surgery, which the defendant prison officials will not approve,2 he will

continue to suffer from those injuries and may even face tissue death, gangrene,

and internal bleeding. Based on these allegations, which we must construe

liberally, accept as true, and view as a whole, Brown v. Johnson, 387 F.3d 1344,

1350 (11th Cir. 2004), we conclude that Jackson has sufficiently demonstrated that

he was in imminent danger of serious physical injury when he filed suit. Jackson

may proceed with his lawsuit in forma pauperis.

       VACATED and REMANDED.




       2
       In his appeal papers, Jackson indicates that he received his surgery after filing his
complaint. What effect this development has on his lawsuit, if any, we save for the district court.


                                                 3